Bleckley, Chief Justice.
A full discussion of the numerous points ruled in this •case would require an opinion of great length and ■tedious minuteness. No such seems necessary; and merely to restate the points and reiterate the rulings ■announced in the syllabus would be unprofitable. In ■most instances, the correctness of these rulings is sufficiently apparent on the face of them. The propositions in which they are embodied and enunciated are almost .self-evident. We leave the case to stand on the head*264llotes, together with the facts set out in the official-report. Judgment affirmed.